  Case 2:20-cv-00794-DBB Document 23 Filed 11/19/20 PageID.401 Page 1 of 4




Brent R. Baker (10411)
Aaron D. Lebenta (10180)
Jonathan D. Bletzacker (12034)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
bbaker@parsonsbehle.com
alebenta@parsonsbehle.com
jbletzacker@parsonsbehle.com
ecf@parsonsbehle.com

Maranda E. Fritz (Admitted Pro Hac Vice)
MARANDA E. FRITZ, P.C.
335 Madison Avenue, 12th Floor
New York, New York 10017-4611
Telephone: 646.584.8231
Facsimile: 212.344.6101
Email: maranda@fritzpc.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


                                              NOTICE OF WITHDRAWAL OF
ALPINE SECURITIES CORPORATION, a
                                                PLAINTIFF’S MOTION FOR
Utah corporation,
                                               PRELIMINARY INJUNCTION,
                                                  WITHOUT PREJUDICE
                          Plaintiff,

         v.                                      Case No. 2:20-cv-00794-DBB
FINANCIAL INDUSTRY REGULATORY                       Judge David B. Barlow
AUTHORITY,
                Defendant.
  Case 2:20-cv-00794-DBB Document 23 Filed 11/19/20 PageID.402 Page 2 of 4




       Plaintiff Alpine Securities Corp. (“Alpine”), by and through counsel of record, and in

accordance with the Court’s Docket Text Order dated November 19, 2020 (ECF No. 20), hereby gives

Notice of its Withdrawal of its Motion for Preliminary Injunction, without prejudice to it being refiled

at a later date. The basis and grounds for this Notice of Withdrawal are as follows:

       1.      On November 2, 2020, the Chief Hearing Officer for FINRA sua sponte issued an

order that a pending FINRA hearing be completed by remote videoconferencing through Zoom on

November 30, 2020.

       2.      On November 3, 2020, the Hearing Officer presiding over Alpine’s case issued an

order implementing the November 2, 2020 Chief Hearing Officer Order, directing the parties to resume

the hearing on November 30, 2020 by videoconference on Zoom.

       3.      Alpine commenced this instant action in this Court by filing a Complaint against

FINRA on November 10, 2020 (ECF No. 2) and filed a Motion for Preliminary Injunction on

November 10, 2020, asking this Court to enjoin FINRA from conducting the remainder of Alpine’s

pending disciplinary hearing by remote means (ECF No. 4-6).

       4.      After Alpine commenced this action and sought a preliminary injunction, on the

evening of November 16, 2020, the Hearing Officer presiding over the FINRA disciplinary hearing

issued an Order Postponing Hearing Date and Requiring Briefing (“Post-Filing Order”). This Post-

Filing Order postponed the resumption of the FINRA disciplinary hearing set for November 30, 2020,

and ordered the parties to submit briefing on the issue of whether the Chief Hearing Officer should

reconsider the November 2, 2020 Order converting the hearing to video conferencing. A copy of the

Hearing Officer’s Post-Filing Order is attached hereto as Exhibit 1.

       5.      As a result of the Hearing Officer’s Post-Filing Order, Alpine no longer faces the

imminent harm – the resumption of the November 30, 2020 FINRA hearing by Zoom – that triggered

                                                   2
  Case 2:20-cv-00794-DBB Document 23 Filed 11/19/20 PageID.403 Page 3 of 4




the filing of the emergency Motion for Preliminary Injunction. For this reason, Alpine is hereby

withdrawing its Motion for Preliminary Injunction, without prejudice to it being re-filed.

       6.      Alpine is also concurrently filing a Response Regarding its Motion for Preliminary

Injunction that further addresses the withdrawal of its Preliminary Injunction Motion, and certain

procedural arguments FINRA made in its Opposition Memorandum.

       DATED this 19th day of November, 2020.

                                                   PARSONS BEHLE AND LATIMER


                                                   /s/ Aaron D. Lebenta
                                                   Aaron D. Lebenta
                                                   Counsel for Plaintiff


                                                   MARANDA FRITZ, P.C.


                                                   /s/ Maranda E. Fritz
                                                   Maranda E. Fritz


                                                   Counsel for Plaintiff




                                                  3
 Case 2:20-cv-00794-DBB Document 23 Filed 11/19/20 PageID.404 Page 4 of 4




                         CERTIFICATE OF SERVICE



      I hereby certify that on this 19th day of November 2020, I electronically filed a

true and correct copy of the foregoing NOTICE OF WITHDRAWAL OF PLAINTIFF’S

MOTION FOR PRELIMINARY INJUNCTION, WITHOUT PREJUDICE with the Clerk

of Court using the CM/ECF system, which sent notification to all counsel of record.



                                                     /s/ Aaron D. Lebenta




                                          4
